Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 5-18 are allowed.
    Response to Arguments
Applicant's arguments filed 1-27-21 have been fully considered but they are not persuasive. Applicant’s amendment to claim 1 simply repeats the step of calculating the virtual bowl depth. Even though Herman does not explicitly use the phraseology of an updated “second bowl”, it is implied by Herman’s para. 19-20, which senses the surrounding environment while in a “structure-of-motion technique” and/or in “parking situations”. This is plain common sense to one skilled. For example, how can a driver make parking corrections while moving if the virtual bowl is not update during movement? Therefore, rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20190349571 A1) in view of Appia (US 20170195564 A1).
Regarding claim 1, Herman teaches a system on a chip (SoC), comprising: receive a stream of received depth measurements (e.g. the image generator 110 generates a three-dimensional point cloud using measurements from the sensors 104. The image generator 110 then transforms the three-dimensional point cloud into a voxel depth map or per pixel depth map- para. 29); generate a virtual bowl surface based on the stream of received depth measurements (e.g. The projection surface 202 is a virtual 
Herman fails to teach a digital signal processor (DSP) and generate a bowl to physical camera mapping based on the virtual bowl surface and a graphics processing unit (GPU) coupled to the DSP, the GPU configured to: receive a first texture; receive a second texture; and perform physical camera to virtual camera transformation on the first texture and on the second texture, based on the bowl to physical camera mapping, to generate an output image.
In the same field of 3D imaging, Appia teaches a digital signal processor (DSP) - (fig. 8); and generate a bowl to physical camera mapping based on the virtual bowl surface (e.g. Synthesis creates the stitched output image using the mapping encoded in the geometric LUT- para. 28 and 36) and a graphics processing unit (GPU) coupled to the DSP (fig. 8), the GPU configured to: receive a first texture; receive a second texture; and perform physical camera to virtual camera transformation on the first texture and on the second texture, based on the bowl to physical camera mapping, to generate an output image (e.g. This bowl can be any smooth varying surface. In this particular representation, a bowl 200 is used that is flat 201 in the regions near the car and curved away from the car, as indicated at 202, 203 for the front and back, respectively. In this example, the bowl may curve up only slightly on each side, as indicated at 204. Other bowl shapes may be used on other embodiments. FIG. 3 illustrates an example scene overlaid on the 3D bowl mesh 200 of FIG. 2. In this example, an image of a vehicle 325 is superimposed over the scene on mesh 200. Vehicle image 325 may be used to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Herman with the features of bowl mapping as taught by Appia. The motivation would have been to assist the driver in parking the vehicle safely by allowing him/her to see a top-down view of the 360 degree surroundings of the vehicle (para. 4).
Regarding claim 2, see the rejection of claim 1 above. Herman as modified by Appia further teaches wherein the DSP is further configured to store the bowl to physical camera mapping in the memory, and the GPU is further configured to retrieve the bowl to physical camera mapping from the memory (e.g. the mesh tables may generated once and could be stored in non-volatile memory- Appia- para. 66).
Regarding claim 3, see the rejection of claim 1 above. Herman as modified by Appia further teaches further comprising an image signal processor (ISP) coupled to the GPU, the ISP configured to process an input texture from a first physical camera, to generate the first texture (Appia: para. 18, 29 and 30)
Regarding claim 4, see the rejection of claim 1 above. Herman as modified by Appia further teaches wherein the GPU is further configured to output the output image 
Claim(s) 19 recite(s) similar limitations as claim(s) 5 above, but in method form. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Herman teaches a method to carry out the invention (abstract).
Regarding claim 20, see the rejection of claim 1 above. Herman as modified by Appia further teaches wherein the generating of the virtual bowl surface further includes: determining a depth of a first object based on the stream of received depth measurements; and determining the second bowl depth of the updated virtual bowl surface based on the depth of the first object (Herman: para. 19-20). Even though Herman does not explicitly use the phraseology of an updated “second bowl”, it is implied by Herman’s para. 19-20, which senses the surrounding environment while in a “structure-of-motion technique” and/or in “parking situations”. This is plain common sense to one skilled, to update the imaging from the sensors while the vehicle is in motion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613


/TODD BUTTRAM/Primary Examiner, Art Unit 2613